Voya Law Department J. Neil McMurdie Senior Counsel (860) 580-2824, Fax: (860) 580-4897 neil.mcmurdie@voya.com December 22, 2014 United States Securities and Exchange Commission treet NE, Room 1580 Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Prospectus Title: Voya GoldenSelect DVA Plus File Nos. 033-59261 and 811-05626 Dear Commissioners: Please be advised that in lieu of filing copies of the Voya GoldenSelect DVA Plus Prospectus and Statement of Additional Information under Rule 497(c) of the Securities Act of 1933 (the “1933 Act”) for certain deferred combination variable and fixed annuity contracts, we hereby certify the following pursuant to Rule 497(j) of the 1933 Act: The form of the Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent registration statement or amendment; and The text of the most recent registration statement or amendment has been filed electronically. Please call me with your questions or comments. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Senior Counsel Windsor Site One Orange Way, C2N Windsor, CT 06095 Voya Services Company
